                                                       Case 2:20-cv-02291-DOC-KES Document 188 Filed 10/20/20 Page 1 of 20 Page ID #:3103




                                                                                   1   SPERTUS, LANDES & UMHOFER, LLP
                                                                                       Matthew Donald Umhofer (SBN 206607)
                                                                                   2   Elizabeth A. Mitchell (SBN 251139)
                                                                                       617 W. 7th Street, Suite 200
                                                                                   3   Los Angeles, California 90017
                                                                                       Telephone: (213) 205-6520
                                                                                   4   Facsimile: (213) 205-6521
                                                                                       mumhofer@spertuslaw.com
                                                                                   5   emitchell@spertuslaw.com
                                                                                   6
                                                                                       Attorneys for Plaintiffs
                                                                                   7
                                                                                   8                        UNITED STATES DISTRICT COURT
                                                                                   9                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                  10
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                                        LA ALLIANCE FOR HUMAN                     Case No. 2:20-cv-02291 DOC-KES
                                                                                  11    RIGHTS, an unincorporated
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                        association, JOSEPH BURK,
                                             LOS ANGELES, CA 90025




                                                                                  12    HARRY TASHDJIAN, KARYN                    PLAINTIFFS’ STATUS REPORT
                                                                                        PINSKY, CHARLES MALOW,
                                                                                  13    CHARLES VAN SCOY, GEORGE
                                                                                        FREM, GARY WHITTER, and
                                                                                  14    LEANDRO SUAREZ, individuals,
                                                                                  15                        Plaintiffs,
                                                                                  16          v.
                                                                                  17    CITY OF LOS ANGELES, a
                                                                                        municipal entity; COUNTY OF LOS
                                                                                  18    ANGELES, a municipal entity; and
                                                                                        DOES 1 through 200 inclusive,
                                                                                  19
                                                                                                            Defendants.
                                                                                  20
                                                                                  21
                                                                                  22         TO THE HONORABLE COURT, ALL PARTIES AND THEIR
                                                                                  23   ATTORNEYS OF RECORD:
                                                                                  24         Plaintiffs hereby submit the following status report to address three
                                                                                  25   separate issues: 1) Responding to Intervenors’ Request for Clarification and
                                                                                  26   Status Conference; 2) Addressing the high cost of pallet shelter programs in Los
                                                                                  27   Angeles, and 3) Requesting an Accounting of funds remaining in the County’s
                                                                                  28
                                                                                                                               1
                                                                                                                  PLAINTIFFS’ STATUS REPORT
                                                       Case 2:20-cv-02291-DOC-KES Document 188 Filed 10/20/20 Page 2 of 20 Page ID #:3104




                                                                                   1   Mental Health Services Act (“MHSA”) fund and how those funds might be
                                                                                   2   utilized for the increased shelter of persons experiencing homelessness that also
                                                                                   3   require mental health services.
                                                                                   4   Response to Intervenors’ Request for Clarification and Status Conference
                                                                                   5         On Friday, October 16, 2020 Intervenors collectively filed a Request for
                                                                                   6   Clarification and Status Conference which contained many statements Plaintiffs
                                                                                   7   do not agree with, and the record must be corrected.
                                                                                   8         Agreement Between City and County
                                                                                   9         On June 17, 2020 Defendants City of Los Angeles and County of Los
                                                                                  10   Angeles jointly announced an agreement (“Agreement”) between the two parties
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                                  11   which ultimately agreed to provide 6,700 beds within a specified time frame, and
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                       services for five years thereafter. (Docket 134.) Neither Plaintiffs nor Intervenors
                                             LOS ANGELES, CA 90025




                                                                                  12
                                                                                  13   were parties to that Agreement. The Agreement specified that the Binding Term
                                                                                  14   Sheet is “subject to court approval, monitoring, and enforcement.” (Docket 137.)
                                                                                  15   The Court approved the binding term sheet and vacated its preliminary injunction
                                                                                  16   with the requirement that “The Court retains jurisdiction to monitor and enforce
                                                                                  17   the terms of the Binding Term Sheet.” (Docket 138.)
                                                                                  18         In its role monitoring and enforcing the terms of the Agreement, the Court
                                                                                  19   has been holding monthly hearings to oversee the progress of each council
                                                                                  20   district in achieving its stated goal of providing a certain number of beds for
                                                                                  21   persons experiencing homelessness over, under, and near freeways. The Court
                                                                                  22   has also been meeting with and talking with individual council members, county
                                                                                  23   supervisors, plaintiffs, and intervenors separately, under the parties’ collective
                                                                                  24   agreement to waive any objections to ex parte communications. That the Court is
                                                                                  25   meeting with members and observing the implementation of the agreement
                                                                                  26   directly cannot possibly convert that supervision into a “proceeding.”
                                                                                  27
                                                                                  28
                                                                                                                            2
                                                                                                               PLAINTIFFS’ STATUS REPORT
                                                       Case 2:20-cv-02291-DOC-KES Document 188 Filed 10/20/20 Page 3 of 20 Page ID #:3105




                                                                                   1         Council District 3
                                                                                   2         Plaintiffs happened to find out about the “operation” in Council District 3
                                                                                   3   on October 12, 2020, the day before it was to take place and asked to attend to
                                                                                   4   see how it was being done.1 To Plaintiffs’ knowledge, the Court did not invite
                                                                                   5   any counsel to attend. Counsel for Defendant County of Los Angeles was not
                                                                                   6   present. No “proceedings” took place, no hearings were held, and no orders were
                                                                                   7   given to Plaintiffs knowledge. Nothing was “shielded from public disclosure”;
                                                                                   8   the entire process was outdoors and open to the public. The City cannot possibly
                                                                                   9   be expected to give advance notice of every single similar “operation” that may
                                                                                  10   take place under this or any other agreement; the effect would be a massive delay
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                                  11   and slow-down of progress that should be celebrated rather than criticized.
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                             This lawsuit has always been about providing a balanced solution that
                                             LOS ANGELES, CA 90025




                                                                                  12
                                                                                  13   benefits both the unhoused and housed communities. Anything that gets people
                                                                                  14   off the street to a safe environment with beds and services is something that
                                                                                  15   should be applauded not criticized, attacked, or forestalled. Requiring relocation
                                                                                  16   upon offering beds and services strikes that balance and saves lives.
                                                                                  17         Discussions Regarding Implementation of Agreement
                                                                                  18         Intervenors’ suggestion that they have been left out of the conversations
                                                                                  19   surrounding implementation of the agreement is also without merit. The Court
                                                                                  20   has made it abundantly clear during court proceedings that it expects individuals
                                                                                  21   to be humanely relocated away from freeways as part of its agreement to
                                                                                  22
                                                                                             1
                                                                                  23           The “operation” to which Intervenors refer is a concerted effort to offer
                                                                                       beds and services to individuals experiencing homelessness in Council District 3
                                                                                  24   that have been living under, over, and within 500 feet of freeways. To Plaintiffs
                                                                                       knowledge the effort is designed to continue for two (2) weeks at which point
                                                                                  25   individuals will be asked to relocate away from the freeways for health and safety
                                                                                       reasons.
                                                                                  26
                                                                                             Intervenors are correct that Counsel for Plaintiffs notified Intervenors’
                                                                                  27   counsel as a courtesy, after seeing a copy of the notices provided. Plaintiffs’
                                                                                       counsel was not given advance notice nor was advance notice expected nor
                                                                                  28   required by Court or any other party.
                                                                                                                                3
                                                                                                               PLAINTIFFS’ STATUS REPORT
                                                       Case 2:20-cv-02291-DOC-KES Document 188 Filed 10/20/20 Page 4 of 20 Page ID #:3106




                                                                                   1   withdraw the preliminary injunction. That such a policy is now being
                                                                                   2   implemented in districts where beds and services may now be provided is not
                                                                                   3   only expected, but it was the subject of discussion during September’s status
                                                                                   4   conference.
                                                                                   5         Importantly, for months now, the City, County, Plaintiffs, and Intervenors
                                                                                   6   have been involved in settlement discussions, several of which surrounded the
                                                                                   7   implementation of an agreement that would involve not just individuals nearing
                                                                                   8   freeways, but throughout Los Angeles. Matthew Umhofer, counsel for Plaintiffs,
                                                                                   9   announced in open court during September’s status conference that the City and
                                                                                  10   Plaintiffs have reached an agreement in principle (Transcript of September 17,
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                                  11   2020 hearing at 166:5-14). That agreement contains terms that are fully
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                       consistent with the notices provided by the City in Council District 3. And
                                             LOS ANGELES, CA 90025




                                                                                  12
                                                                                  13   Intervenors were involved directly in the discussions that led to that agreement in
                                                                                  14   principle and have had a copy of the terms of the agreement in principle for
                                                                                  15   months.
                                                                                  16         In the City’s Status Report, dated June 19, 2020 (Docket 140), the City
                                                                                  17   stated:
                                                                                  18                 After sufficient and appropriate notice and outreach is
                                                                                  19             provided, the City will provide a shelter opportunity to
                                                                                  20             individuals experiencing homelessness who are currently
                                                                                  21             camped within 500 feet of freeway overpasses, underpasses,
                                                                                  22             and ramps.
                                                                                  23                 People who accept the offer of shelter will be appropriately
                                                                                  24             screened upon intake by qualified staff for communicable
                                                                                  25             diseases, including COVID-19, and other health conditions.
                                                                                  26                 If, during the humane relocation process, a social worker,
                                                                                  27             mental health worker, law enforcement officer, or other
                                                                                  28
                                                                                                                            4
                                                                                                               PLAINTIFFS’ STATUS REPORT
                                                       Case 2:20-cv-02291-DOC-KES Document 188 Filed 10/20/20 Page 5 of 20 Page ID #:3107




                                                                                   1            qualified personnel encounters an individual exhibiting
                                                                                   2            COVID-19 symptoms, such individual will be referred to an
                                                                                   3            appropriate testing and quarantine/isolation process.
                                                                                   4                People who decline the offer of shelter will be ordered to
                                                                                   5            relocate at least 500 feet away from a freeway overpass,
                                                                                   6            underpass, or ramp. After the relocation of all persons
                                                                                   7            camping within 500 feet of a freeway overpass, underpass, or
                                                                                   8            ramp within a Council District, the City will, if needed,
                                                                                   9            enforce its laws, including its anti-camping laws, within 500
                                                                                  10            feet of such overpasses, underpasses, and ramps located in
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                                  11            that Council District, consistent with Martin v. City of Boise,
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                                on an ongoing basis to ensure that no person can return to
                                             LOS ANGELES, CA 90025




                                                                                  12
                                                                                  13            camp or reside in that area. The City expects the State and
                                                                                  14            other municipal entities may similarly enforce their laws
                                                                                  15            within 500 feet of freeway overpasses, underpasses, and
                                                                                  16            ramps on property under their respective jurisdictions.
                                                                                  17         Any suggestion by the intervenors that they were unaware such a process
                                                                                  18   was going to take place is disingenuous. The suggestion that the Court is somehow
                                                                                  19   acting out of bounds by doing exactly what it is required to do and what each party
                                                                                  20   has asked it to do—supervise the implementation of the City and County’s
                                                                                  21   Agreement—is without merit. And any suggestion that because the Court is
                                                                                  22   facilitating the supervision by meeting council members in the field and actually
                                                                                  23   observing the process outside of the sterile environment of the federal courthouse
                                                                                  24   (or city council chambers) is similarly without merit.
                                                                                  25   Interim Shelter Programs
                                                                                  26         As always, Plaintiffs applaud and support the swift action being seen in
                                                                                  27   numerous council districts throughout the City to fulfill the defendants’ joint
                                                                                  28
                                                                                                                            5
                                                                                                               PLAINTIFFS’ STATUS REPORT
                                                       Case 2:20-cv-02291-DOC-KES Document 188 Filed 10/20/20 Page 6 of 20 Page ID #:3108




                                                                                   1   obligation and agreement to provide 6000 beds for persons experiencing
                                                                                   2   homelessness (PEH) by April 2021 and an additional 700 beds in the months
                                                                                   3   thereafter (though some districts are decidedly moving quicker than others).
                                                                                   4   Plaintiffs recognize the groundbreaking agreements between the City and
                                                                                   5   County, most recently demonstrated by the joint MOU filed October 13, 2020,
                                                                                   6   and congratulate Defendants on that achievement. Plaintiffs brought this suit in
                                                                                   7   large part to prompt such action. However, Plaintiffs also brought this suit to
                                                                                   8   address the massive waste of public funds that are being misspent in what is
                                                                                   9   increasingly known as the Homeless Industrial Complex. This is particularly true
                                                                                  10   given the dwindling resources of the City and County, and the unique
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                                  11   opportunities to utilize federal and state resources to address the homelessness
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                       crisis (exacerbated by the Covid-19 pandemic).
                                             LOS ANGELES, CA 90025




                                                                                  12
                                                                                  13         The average Proposition HHH (permanent supportive housing) per unit
                                                                                  14   cost is now up to $549,608 with some units of small individual apartments
                                                                                  15   costing over $700,000, far more than market price.2 A recent A Bridge Home
                                                                                  16   project cost nearly $7,100,000 for 100 beds or $71,000 per bed. 3
                                                                                  17         The recently proposed Pallet Shelter programs, created pursuant to the City
                                                                                  18   and County MOU, are being constructed at a cost of $39,075 per bed, not
                                                                                  19   including services.4 This stands in sharp contrast to the reasonably low cost of
                                                                                  20
                                                                                             2
                                                                                  21           Ron Galperin, LA Controller, Meeting the Moment: an Action Plan to
                                                                                       Advance Prop. HHH (Sept. 9, 2020), https://lacontroller.org/audits-and-
                                                                                  22   reports/hhhactionplan/#:~:text=HHH%20Projects%20Recommendations-
                                                                                       ,Introduction,other%20facilities%2C%20including%20interim%20housing.
                                                                                  23         3
                                                                                               Allison B. Cohen, Inside Los Feliz’s Bridge Home Shelter, Los Feliz
                                                                                  24   Ledger (October 1, 2020), https://www.losfelizledger.com/inside-los-felizs-
                                                                                       bridge-home-
                                                                                  25   shelter/#:~:text=The%20Los%20Feliz%20structure%20cost,today%20is%20abo
                                                                                       ut%20half%20full.
                                                                                  26         4
                                                                                                See City’s Quarterly MOU Status Report dated October 15, 2020,
                                                                                  27   Exhibit C [Docket 186-3, p.3] and Exhibit D [Docket 186-4] p. 2. As of
                                                                                       Plaintiffs’ last status report, dated September 7, 2020, the City has included a
                                                                                  28
                                                                                                                            6
                                                                                                               PLAINTIFFS’ STATUS REPORT
                                                       Case 2:20-cv-02291-DOC-KES Document 188 Filed 10/20/20 Page 7 of 20 Page ID #:3109




                                                                                   1   the Pallet shelters themselves ($8,332 per shelter i.e. $4,166 per bed), and the low
                                                                                   2   cost other cities have managed with the same structures – notably $8,252 per bed
                                                                                   3   in Riverside, CA and $14,875 per bed in Sonoma.5
                                                                                   4         In response to Plaintiffs’ concerns, the City filed a status report explaining
                                                                                   5   the cost disparity claiming other projects are not comparable because they were
                                                                                   6   smaller projects (Dkt. 176, p. 5), utilized donated labor (Dkt 176 p. 6), and
                                                                                   7   multiple people would be served per bed, reducing the total cost (Dkt 176, p. 6-
                                                                                   8   7). However, Plaintiffs have identified a per-bed rate, so size of the project
                                                                                   9   should not matter, the City has failed to demonstrate why volunteer labor could
                                                                                  10   not be utilized in this project,6 and why the multiple-people-per-bed theory
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                                  11   wouldn’t be equally applicable to the other identified projects as well.7 The City
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                       also claims that Plaintiffs fail to understand the costs involved to create
                                             LOS ANGELES, CA 90025




                                                                                  12
                                                                                  13   infrastructure for tiny homes (p. 7), including the vendor’s design which draws
                                                                                  14   24 amps per tiny home. However, it is crucial to point out that this amperage
                                                                                  15   usage only happens when both the air conditioner and heater are running on full
                                                                                  16   blast at the same time. This should only occur very rarely and would be easily
                                                                                  17
                                                                                  18
                                                                                       second project in CD3 and apparently withdrawn a project in CD15, causing a
                                                                                  19   slight cost adjustment.
                                                                                             5
                                                                                  20          Attached as Exhibit A is a copy of the comparison chart previously
                                                                                       provided in Docket 174.
                                                                                  21
                                                                                             6
                                                                                                For some reason Defendant City blames Plaintiffs for not proposing this
                                                                                  22   idea when Plaintiffs were never consulted or otherwise notified of these projects
                                                                                       ahead of time. Regardless Plaintiffs refer the City to a number of ways volunteer
                                                                                  23   labor could be utilized, including Construction for Change
                                                                                       (www.constructionforchange.org), Habitat for Humanity (www.habitat.org), or
                                                                                  24   local volunteer organizations through churches, United Way, or other focused
                                                                                       organizations throughout Los Angeles which could and would provide basic
                                                                                  25   unskilled labor for tasks such as painting and landscaping. Plaintiffs are happy to
                                                                                       facilitate if the City would consider these options.
                                                                                  26
                                                                                             7
                                                                                               If the City assumes LA’s Pallet shelters can provide beds for 10 people,
                                                                                  27   the parties may also assume the same for projects in Riverside, Sonoma, and
                                                                                       beyond; therefore the cost of those projects must also be divided by 10, still
                                                                                  28   making the LA projects exorbitantly expensive.
                                                                                                                                7
                                                                                                               PLAINTIFFS’ STATUS REPORT
                                                       Case 2:20-cv-02291-DOC-KES Document 188 Filed 10/20/20 Page 8 of 20 Page ID #:3110




                                                                                   1   remedied by simply turning the breaker back on and admonishing the resident not
                                                                                   2   to run both at the same time; utilizing a 30-amp breaker for each shelter is costly
                                                                                   3   and unnecessary. To Plaintiffs knowledge, no other Pallet community utilizes
                                                                                   4   30-amp breakers.
                                                                                   5         To properly address City’s arguments supporting the excessive costs,
                                                                                   6   Plaintiffs requested assistance from a neutral third party, familiar with the shelter-
                                                                                   7   building process but unconnected to the City of LA or Pallet Shelter directly.
                                                                                   8   RPM Teams is a design-build firm specializing in using pre-engineered, pre-
                                                                                   9   fabricated, and modular construction building products. They have extensive
                                                                                  10   experience leading the construction of homeless shelters throughout the west
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                                  11   coast, including San Francisco, Huntington Beach, Stockton, Kern County,
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                       Fresno, Salinas, Sacramento, and Reno. Plaintiffs provided RPM with a copy of
                                             LOS ANGELES, CA 90025




                                                                                  12
                                                                                  13   the City’s Rough Order of Magnitude for the Alexandria Park and the design
                                                                                  14   specifications, as obtained through a public records request. A copy of that
                                                                                  15   Rough Order of Magnitude (ROM) is attached hereto as Exhibit B. RPM’s
                                                                                  16   comments are attached hereto as Exhibit C. The important points from RPM’s
                                                                                  17   comments are included below:
                                                                                  18                Domestic water line, fire water line, and sewer water lines
                                                                                  19             account for $1,884,000 – this is flagrant. Facts about the site:
                                                                                  20             there are not 200 connections, the restroom facilities are rather
                                                                                  21             consolidated and concentrated, and a single “hot tap” maxes
                                                                                  22             out at $125,000, the conclusion is there must be money going
                                                                                  23             elsewhere. Creative joint trenching and efficient space
                                                                                  24             planning to place restroom facilities closer to utility sources
                                                                                  25             would cut the $1.8mm number in half.
                                                                                  26                $837,000 and $465,000 devoted to general conditions and
                                                                                  27             contingencies totals $1,302,000, representing 20% of the
                                                                                  28
                                                                                                                            8
                                                                                                               PLAINTIFFS’ STATUS REPORT
                                                       Case 2:20-cv-02291-DOC-KES Document 188 Filed 10/20/20 Page 9 of 20 Page ID #:3111




                                                                                   1             construction value. 20% is egregious and does not match the
                                                                                   2             industry standard for fee’s on public projects.
                                                                                   3                $186,000 for 30% bridging documents is not an effective
                                                                                   4             use of funds given the use of pre-engineered and pre-
                                                                                   5             fabricated building products - manufacturers produce their
                                                                                   6             own drawings. At $160/hr, $186,000 represents 1,162 hours,
                                                                                   7             or 48 working days for bridging documents. Typically, single
                                                                                   8             line drawings and written reports will suffice for bridging
                                                                                   9             documents for emergency shelter projects because the design
                                                                                  10             is executed by the contractor or design-build entity. 3D
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                                  11             renderings and landscape drawings are not required for bridge
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                                 docs.
                                             LOS ANGELES, CA 90025




                                                                                  12
                                                                                  13                $326,00 for contractor design is three times more than the
                                                                                  14             industry standard for architectural and engineering services.
                                                                                  15             RPM produced design documents for permits for City of
                                                                                  16             Huntington Beach’s 175 bed emergency shelter for under
                                                                                  17             $40,000. Kern County’s design documents for their 150 bed
                                                                                  18             Navigation Center was $77,500. City of Sacramento 100 bed
                                                                                  19             XB Center was $98,250.
                                                                                  20                Revisiting the bed/individual breakdown for the
                                                                                  21             Alexandria site; these efforts run $42,000 per individual. Kern
                                                                                  22             County’s 150 bed CapK Navigation Center was $20,000 per
                                                                                  23             individual.
                                                                                  24         While RPM recommends building out individual rooms into a shell with
                                                                                  25   lifetime materials, Plaintiffs note that Pallet Shelters have been highly successful
                                                                                  26   in other communities and may be offered at lower prices than traditional shelters
                                                                                  27   precisely because of their temporary nature. The high cost of engineering and
                                                                                  28
                                                                                                                            9
                                                                                                               PLAINTIFFS’ STATUS REPORT
                                                                                  Case 2:20-cv-02291-DOC-KES Document 188 Filed 10/20/20 Page 10 of 20 Page ID
                                                                                                                   #:3112



                                                                                     1   inability or unwillingness to trouble-shoot to achieve lower costs, including using
                                                                                     2   volunteer labor where possible, lower amp-breakers or utilizing solar power
                                                                                     3   (particularly donated grants), and permanent utility and sewer connections for a
                                                                                     4   temporary project combined have driven costs far higher than any other
                                                                                     5   community utilizing the same structures.
                                                                                     6          The ultimate concern with the high cost of these projects is the implication
                                                                                     7   on future projects, and the ability of City and County to support significant
                                                                                     8   projects moving forward. If City is paying such a high cost to shelter a limited
                                                                                     9   number of persons, when basic cost-control measures could be taken to
                                                                                    10   significantly reduce expenditures, Plaintiffs are concerned those expenditures
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                                    11   threaten to derail the higher goal of providing tens of thousands more beds. In
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                         other words, the City cannot spend exorbitant sums now and plead poverty later.
                                             LOS ANGELES, CA 90025




                                                                                    12
                                                                                    13          At this juncture, Plaintiffs understand the projects are moving forward and
                                                                                    14   it is not Plaintiffs intention to derail or delay any projects which provide welcome
                                                                                    15   relief to those who desperately need it; however on future projects Plaintiffs
                                                                                    16   strongly suggestion more attention to cost-saving measures that may be utilized
                                                                                    17   to prevent such significant expenditures which threaten to leave too many on the
                                                                                    18   streets.
                                                                                    19   Accounting of Mental Health Services Act Account
                                                                                    20          The mental health crisis amongst persons experiencing homelessness in
                                                                                    21   Los Angeles has been well documented (and anecdotally observed by most
                                                                                    22   Angelenos) over the last several years. While some of the blame lands on the
                                                                                    23   state and federal governments, much of the misfortune has been permitted by the
                                                                                    24   County’s insufficient infrastructure, facilities, and personnel. Los Angeles
                                                                                    25   County has approximately half of the recommended IMD (institute for mental
                                                                                    26   disease) beds required for a healthy community. During the “operation” in
                                                                                    27   Council District 3 on October 13, only two (2) individuals from the Department
                                                                                    28
                                                                                                                              10
                                                                                                                 PLAINTIFFS’ STATUS REPORT
                                                                                  Case 2:20-cv-02291-DOC-KES Document 188 Filed 10/20/20 Page 11 of 20 Page ID
                                                                                                                   #:3113



                                                                                     1   of Mental Health were present, a far insufficient number to address the crises on
                                                                                     2   the street.
                                                                                     3          California’s Mental Health Services Act, known as the “millionaires tax”
                                                                                     4   was passed in 2004 to increase tax revenue to counties to care for those with
                                                                                     5   serious mental illness. As of early 2020, approximately $1 billion MHSA money
                                                                                     6   remained in Los Angeles County coffers unspent, while thousands of mentally ill
                                                                                     7   remain in crisis on the streets. To Plaintiffs’ knowledge, some of those funds
                                                                                     8   have since been allocated, but the ultimate benefit to those who are in crisis is
                                                                                     9   questionable. Moreover, it appears several hundred million dollars remain in the
                                                                                    10   County’s MHSA fund which could go to provide much-needed relief for those
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                                    11   suffering in the streets. Plaintiffs request an accounting of MHSA funds in 2020,
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                         including the amount currently unspent, and how those funds may be spent on
                                             LOS ANGELES, CA 90025




                                                                                    12
                                                                                    13   shelter or housing for homeless individuals suffering from mental illness.
                                                                                    14
                                                                                    15   Respectfully submitted,
                                                                                    16
                                                                                    17   Dated: October 20, 2020                /s/ Elizabeth A. Mitchell
                                                                                                                                SPERTUS, LANDES & UMHOFER, LLP
                                                                                    18                                          Matthew Donald Umhofer (SBN 206607)
                                                                                                                                Elizabeth A. Mitchell (SBN 251139)
                                                                                    19
                                                                                                                                Attorneys for Plaintiffs
                                                                                    20
                                                                                    21
                                                                                    22
                                                                                    23
                                                                                    24
                                                                                    25
                                                                                    26
                                                                                    27
                                                                                    28
                                                                                                                              11
                                                                                                                 PLAINTIFFS’ STATUS REPORT
Case 2:20-cv-02291-DOC-KES Document 188 Filed 10/20/20 Page 12 of 20 Page ID
                                 #:3114




                       Exhibit A
                      Case 2:20-cv-02291-DOC-KES Document 188 Filed 10/20/20 Page 13 of 20 Page ID
                                                       #:3115



                                                                                                             Per-
                                         # of   # of   Total                       Shelter    Site
Project                City                                  Location Type                                   Shelter         Per-Bed cost
                                         64s    100s   Beds                        Cost       Infrastructure
                                                                                                             cost
                                                              Parking Lot /
Housing Matters        Santa Cruz, CA      30      0     32                         $80,801             $0       $2,693            $2,525
                                                              Existing Shelter
Poverello House        Fresno, CA           0     30    120   Unk                  $299,568        $55,000     $11,819             $2,955
City of Santa Cruz     Santa Cruz, CA      15      0     60   Parking lot          $213,598             $0     $14,240             $3,560
Private Oahu Farm      Waimanalo, HI        7      0      7   Farm                  $53,751         $1,500      $7,893             $7,893
                                                              Parking Lot /
City of Riverside      Riverside, CA       30      0     60                        $205,100      $290,000 1    $16,503             $8,252
                                                              Existing Shelter
                                                              Parking Lot/Sprung
City of Tacoma         Tacoma, WA          58      0    232                        $392,433    $2,300,000 2            n/a        $11,605
                                                              Tent
County of Sonoma       Santa Rosa, CA      56     10     74   Parking Lot          $438,514     $1,525,000     $29,750           $26,534 3
City of Los Angeles
                       Los Angeles, CA     52      0    104 Vacant Lot             $433,264     $2,955,636     $65,171            $32,586
(Van Owen)
City of Los Angeles
                       Los Angeles, CA    100      0    200 Park                   $833,200     $7,623,100     $84,563            $42,282
(Alexandria)
City of Los Angeles
                       Los Angeles, CA     33      0     66 Vacant Lot             $274,956     $4,658,744    $149,506            $74,753
(Chandler)
City of Los Angeles
                       Los Angeles, CA     75      0    150 Vacant Lot             $624,900     $4,610,935     $69,811            $34,906
(S. Figueroa)


                                                           FIGURE A




     1
       Infrastructure estimate; final cost TBD
     2
        Infrastructure cost included $2m Sprung Structure
     3
        Single-bunk in 64 square foot structure; double bunking would reduce to $14,875 per bed
Case 2:20-cv-02291-DOC-KES Document 188 Filed 10/20/20 Page 14 of 20 Page ID
                                 #:3116




                       Exhibit B
Case 2:20-cv-02291-DOC-KES Document 188 Filed 10/20/20 Page 15 of 20 Page ID
                                 #:3117
Case 2:20-cv-02291-DOC-KES Document 188 Filed 10/20/20 Page 16 of 20 Page ID
                                 #:3118
Case 2:20-cv-02291-DOC-KES Document 188 Filed 10/20/20 Page 17 of 20 Page ID
                                 #:3119
Case 2:20-cv-02291-DOC-KES Document 188 Filed 10/20/20 Page 18 of 20 Page ID
                                 #:3120




                       Exhibit C
      Case 2:20-cv-02291-DOC-KES Document 188 Filed 10/20/20 Page 19 of 20 Page ID
                                       #:3121




Los Angeles’s Alexandria Park Project Proposal Breakdown for Spertus, Landes & Umhofer

The RPM project team has executed over ten homeless shelter and Navigation Center projects on the
west coast. This team is pioneering a new project delivery method coined, the Manufacturing-Led-
Design process, which creates lower project costs by working within the confines of a given building
manufacture’s strengths and limitations. RPM selects manufacturer’s that have pre-engineered designs
that aid to the healing process for residents and guests of outcome based transitional housing facilities.

RPM Team is lending its expertise and contractor network to Spertus Law to help showcase the
overestimation and inefficiencies found in the proposed Alexandria Park project. This document covers:
-RPM’s reference projects
-Proposal review summary
-New estimate by G&G Builders based on existing design
-Cost comparisons
-Conclusion


RPM’s Reference Projects

RPM Team is lead by David Renard, a program manager with over 3,000,000 square feet of
experience. David leads the design teams, manufacturing teams, and contractor teams, quarterbacking
the design-build process. David has led Navigation Center design and construction in Oregon,
Washington, Nevada, and California, and has managed teams for the 175 bed San Francisco Division
Circle Navigation Center, the 175 bed Huntington Beach Cameron Shelter, the 50 bed emergency
shelter for Stockton Shelter for the homeless, the 150 bed Kern County CAPK Navigation Center, the
100 bed Fresno Rescue Mission, the 100 bed Oregon Harbor of Hope shelter, the 100 bed Yakama
Nation Homeless Shelter, the 200 bed Reno emergency shelter, the 50 bed Salinas Navigation Center,
and the two 125 bed Sacramento Navigation Centers.

Proposal Review Summary

Los Angeles is proposing $8,420,800 to set up facilities to house 200 individuals. This equates to
startup costs of $42,000 per individual to get the facility up and running – other cities in California have
much lower start up costs, closer to $15,000 per individual. Los Angeles is spending close to three
times more than other cities to house their homeless populations. The higher startup costs are not the
result of Los Angeles being a more expensive market, the costs are three times higher because of
inefficient use of design funds, lack of value engineering, and inflated costs hidden in contingencies.

New Estimate by G&G Builders Based on Existing Design

G&G Builders, a California general contractor, helped City of San Francisco develop their first Sprung
Structure Navigation Center project with David Renard; since then they have continued to help San
Francisco develop and execute the city’s additional 200 bed Navigation Center, the two 125 bed
Navigation Centers in Sacramento, the 50 bed Salinas Navigation Center, and the 100 bed Santa Rosa
Navigation Center. G&G Builders reviewed the City of Los Angeles Engineering bridging documents and
estimated site development and construction efforts at $5,044,337.99, compared to Los Angeles’s


                                                 RPM Team LLC
                                                   California
      Case 2:20-cv-02291-DOC-KES Document 188 Filed 10/20/20 Page 20 of 20 Page ID
                                       #:3122
existing proposal of $6,268,800. A general contractor with experience in the homeless construction
space can build this site for $1,224,462 less than the contractor that was selected for this project, or
for the proposed value of this project.

Cost Comparisons

Public Records Request gave RPM access to the previously estimated numbers for the Alexandria site
and several anomalies jump out after quick inspection.

Domestic water line, fire water line, and sewer water lines account for $1,884,000 – this is flagrant.
Facts about the site: there are not 200 connections, the restroom facilities are rather consolidated and
concentrated, and a single “hot tap” maxes out at $125,000, the conclusion is there must be money
going elsewhere. Creative joint trenching and efficient space planning to place restroom facilities closer
to utility sources would cut the $1.8mm number in half.

$837,000 and $465,000 devoted to general conditions and contingencies totals $1,302,000,
representing 20% of the construction value. 20% is egregious and does not match the industry
standard for fee’s on public projects.

$186,000 for 30% bridging documents is not an effective use of funds given the use of pre-engineered
and pre-fabricated building products - manufacturers produce their own drawings. At $160/hr,
$186,000 represents 1,162 hours, or 48 working days for bridging documents. Typically, single line
drawings and written reports will suffice for bridging documents for emergency shelter projects
because the design is executed by the contractor or design-build entity. 3D renderings and landscape
drawings are not required for bridge docs.

$326,00 for contractor design is three times more than the industry standard for architectural and
engineering services. RPM produced design documents for permits for City of Huntington Beach’s 175
bed emergency shelter for under $40,000. Kern County’s design documents for their 150 bed
Navigation Center was $77,500. City of Sacramento 100 bed XB Center was $98,250.

Revisiting the bed/individual breakdown for the Alexandria site; these efforts run $42,000 per
individual. Kern County’s 150 bed CapK Navigation Center was $20,000 per individual.

Moving Forward

Our biggest fear after reviewing the Alexandria project is that Los Angeles is investing $8,420,800 to
house 200 individuals with a building product whose website reports a 10 year lifespan. Los Angeles is
spending three times more for a product that lasts three times less than what the rest of California has
been successful in using. This could negatively influence public opinion about the allocation of funds for
homeless housing and will possibly disrupt future funding because of the site development needed for
less durable options that are already effective throughout the state.

The proposed shelter product creates an additional efficiency challenge with its individual utility hook
ups per unit, versus a product that follows a tenant in common model creating, which would create
more efficient utility channeling. We understand the dignity that comes with an individual’s own space,
though the physical separation between each unit creates unnecessary costs associated with utilities.

Los Angeles could reduce their startup costs by building out individual rooms, offsite, into a shell with
lifetime materials, then lining them up in such a way that utilities could be exposed and running along
a chase in the center – this would reduce the total project costs by 50%, while achieving an indefinite
lifespan, and maintaining the dignity for individual’s own space.


                                                RPM Team LLC
                                                  California
